internal_revenue_service number release date index number ---------------------- --------------------------------- ----------------------- ------------------------------------ --------------------------------------------- - department of the treasury washington dc person to contact ---------------- badge no ------------- telephone number --------------------- refer reply to cc tege eb ec - plr-139439-03 date november ------------------------------------------------------------------------ ------------------------------------------- ------------------------- company stock incentive plan ------------------------------------------------------------------------------------------------------------ date date date dear ------------------ ------------------- ----------------- ----------------- this is in reply to your letter dated date submitted on behalf of prior to its initial_public_offering ipo on date company adopted the stock company requesting a ruling under sec_162 of the internal_revenue_code specifically a ruling was requested on the application of sec_1_162-27 of the income_tax regulations to certain restricted_stock units issued by company the facts as represented are as follows incentive plan plan the plan authorized the grant of various stock based awards including stock_options stock appreciation rights restricted_stock and restricted_stock units the first meeting of the shareholders of company at which directors were to be elected that occurred after the close of the third calendar_year following the year in which the ipo occurs was date prior to date company issued restricted_stock units under the plan to plr-139439-03 company employees each restricted_stock unit generally entitles its holder to receive from company one share of company common_stock on the delivery date specified in the holder’s award agreement provided the terms of the award agreement and the plan have been satisfied company retains the right to deliver a cash payment equal to the fair_market_value of such share in lieu of delivering a share of common_stock in addition the holder of the restricted_stock unit will receive periodic_payments equal to the regular cash dividends_paid in respect of one share of company common_stock while the restricted_stock unit is outstanding dividend_equivalent_payment the shares of stock underlying such restricted_stock units were delivered prior to date the remaining shares of common_stock will be delivered after date undelivered restricted_stock unit stock the last delivery date is expected to be date information concerning the plan that satisfied all applicable securities laws then in effect it has been represented that the prospectus that accompanied the ipo disclosed with respect to restricted_stock units that were granted prior to date some of it has been represented that prior to date there were no material modifications within the meaning of sec_1_162-27 of the plan or the undelivered restricted_stock units the plan has not expired and not all of the shares of common_stock authorized for issuance under the plan were issued a grant of a restricted_stock unit is the economic equivalent of a grant of a restricted share of common_stock that is subject_to the same forfeiture conditions and transfer restrictions sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure corporation that was not a publicly_held_corporation and then becomes a publicly_held_corporation the deduction limit does not apply to any remuneration paid pursuant to a compensation plan or agreement that existed during the period in which the corporation sec_1_162-27 of the regulations provides that in the case of a plr-139439-03 was not publicly held however in the case of such corporation that becomes publicly held in connection with an initial_public_offering this relief applies only to the extent that the prospectus accompanying the initial_public_offering disclosed information concerning those plans or agreements that satisfied all applicable securities laws then in effect in accordance with sec_1_162-27 of the regulations a corporation that is a member_of_an_affiliated_group that includes a publicly_held_corporation is considered publicly held and therefore cannot rely on paragraph f sec_1_162-27 of the regulations provides that paragraph f may be relied upon until the earliest of one of the four following events i the expiration of the plan or agreement ii the material modification of the plan or agreement within the meaning of sec_1_162-27 of the regulations iii the issuance of all employer stock and other compensation that has been allocated under the plan or iv the first meeting of the shareholders at which directors are to be elected that occurs after the close of the third calendar_year in which the initial_public_offering occurs to any compensation received pursuant to the exercise of a stock_option or stock_appreciation_right or the substantial vesting of restricted_property granted under a plan or agreement described in paragraph f if the grant occurs on or before the earliest of the events specified in paragraph f sec_1_162-27 of the regulations provides that paragraph f will apply based on the facts and representations outlined above we rule as follows company’s delivery of shares of common_stock or cash payment equal to the fair_market_value of such shares after date with respect to the undelivered restricted_stock unit stock is remuneration that is not subject_to the disallowance rule_of sec_162 of the code pursuant to the transitional relief provisions of sec_1_162-27 of the regulations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding the application of sec_162 to the company’s payment of compensation in the form of dividend_equivalent payments after date this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant plr-139439-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours enclosure copy for purposes _____________________________ robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
